 Case 1:21-cv-04887-BMC Document 10 Filed 09/01/21 Page 1 of 3 PageID #: 47



                                     Solomon & Cramer LLP
                                  25 West 39th Street, 7th Floor
                                   New York, New York 10018
                                         (t) 212-884-9102
                                         (f) 516-368-3896



September 1, 2021

Via ECF

Hon. Brian M. Cogan
United State District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Gualito Parra v. MLJ Painting Corp., et al., 1:21-cv-04887-BMC

Dear Judge Cogan:

This firm represents defendants MLJ Painting Corp. and Joseph Picataggi (“Defendants”). By
this letter, Defendants respectfully request a pre-motion conference in connection with their
planned motion to dismiss the Complaint.

Plaintiff Erick Gualito Parra (“Plaintiff” or “Parra”) is a former employee of defendant MLJ
Painting Corp. (“MLJ”), a painting contractor working in New York City and the surrounding
area. Mr. Parra brings this action as a putative collective action under the Fair Labor Standards
Act of 1938 (29 U.S.C. § 201, et seq.) (“FLSA”) and as a putative class action under Rule 23 of
the Federal Rules of Civil Procedure. For his claims, Plaintiff asserts (1) a class action claim for
breach of contract, alleging that Defendants failed to pay the putative class prevailing wages, as
required under New York Labor Law, Art. 8, § 220(3)(a)-(b); (2) a class action claim for unjust
enrichment, alleging that Defendants were unjustly enriched by receiving compensation from
public owners without paying prevailing wages to Plaintiffs; (3) a class claim under New York
Labor Law, Article 6, § 190, et seq., for failing to provide annual wage notices; (4) a class claim
under New York Labor Law § 6, § 190, et seq., for failing to provide wage statements; (5) a class
claim under New York Labor Law, Art. 19, § 650, et seq., for failing to pay overtime wages for
work in excess of 40 hours per work week; and (6) a collective claim under the FLSA § 201, et
seq., for failing to pay overtime compensation for work in excess of 40 hours in a work week.

Plaintiff’s prevailing wage claim is styled as one for breach of contract. To state a claim for
breach of contract under New York law, a claimant must allege: (1) the formation of an
agreement; (2) performance of the agreement by one party; (3) breach by the other party; and (4)
damages. Berman v. Sugo LLC, 580 F. Supp. 2d 191, 202 (S.D.N.Y.2008) (citing First Investors
 Case 1:21-cv-04887-BMC Document 10 Filed 09/01/21 Page 2 of 3 PageID #: 48




Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir.1998); Roberts v. Karimi, 251 F.3d
404, 407 (2d Cir. 2001)).

That Plaintiff has not alleged these elements sufficiently and plausibly requires no extended
argument. The breach of contract claim is purely conclusory and hypothetical. ECF 1 at ¶¶ 90-
92. Plaintiff does not attach, identify, or describe the contract that was supposedly breached,
much less the applicable contractual provisions. Plaintiff does not even allege the names of the
contract parties. At most, Plaintiff’s claim amounts to his speculation that he worked on a
project, that had a prevailing wage component, which he did not receive. Suffice to say, a lawsuit
requires a sturdier basis than conjecture and guesswork. Real facts about real contracts are the
minimum. Failing that, dismissal is warranted. See, e.g., George & Co., LLC v. Spin Master
Corp., No. 19 CV 04391 (RPK) (SJB), 2020 WL 7042665, at *5 (E.D.N.Y. Nov. 30, 2020);
Northwell Health, Inc. v. Lexington Ins. Co., No. 21-CV-1104 (JSR), 2021 WL 3139991, at *4
(S.D.N.Y. July 26, 2021) (dismissing breach of contract claim where breach is not alleged with
facts); Harbor Distrib. Corp. v. GTE Operations Support Inc., 176 F. Supp. 3d 204, 215-16
(E.D.N.Y. 2016).

It should be pointed out that if the contract(s) upon which Plaintiff claims a right to a prevailing
wage pertain to MLJ’s projects at 405 Dumont Avenue (Brooklyn) or 2700 Jerome Avenue
(Bronx), Plaintiff loses. Neither of those projects were “public works” requiring the payment of
prevailing wages, as that term is defined under New York law, and, critically for a breach of
contract claim, both expressly did not require the payment of prevailing wages. See Exhibits A
and B hereto.

Plaintiff’s second cause of action, for unjust enrichment, is also deficient. “To prevail on a claim
for unjust enrichment in New York, a plaintiff must establish (1) that the defendant benefitted;
(2) at the plaintiff’s expense; and (3) that equity and good conscience require restitution.” Beth
Isr. Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 586 (2d Cir.
2006). Here too, Plaintiff’s allegations are wholly conclusory. ECF 1 at ¶¶ 94-97. Which
contracts? Which projects? What time frame? Plaintiff does not say.

Moreover, New York law is well-settled that an unjust enrichment claim does not lie when its
subject matter is governed by a “valid and enforceable written” agreement. Id. at 587; MacDraw,
Inc. v. CIT Grp. Equip. Fin., 157 F.3d 956, 964 (2d Cir. 1998) (quoting U.S. East
Telecommunications, Inc. v. US West Communications Services, Inc., 38 F.3d 1289, 1296 (2d
Cir. 1994) (quoting Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 70 N.Y.2d 382, 516 N.E.2d
190, 193, 521 N.Y.S.2d 653 (N.Y. 1987))). Here, if Plaintiff had stated a claim it would
necessarily be governed (in theory) by the written construction contracts with public entities that
he elliptically refers to in the claim. ECF 1 at ¶¶ 95-96. Dismissal of the unjust enrichment claim
is thus required. See Maddison v. Comfort Sys., USA (Syracuse), 5:17-CV-0359 (LEK) (ATB),
2020 U.S. Dist. LEXIS 34038 at * 22 (N.D.N.Y. Feb. 27, 2020) (dismissing unjust enrichment
claim predicated on contract with a public entity).

Also, if Plaintiff had pled his contract claim with sufficient detail, his unjust enrichment claim
would surely fail on the basis of him having an adequate remedy at law. Bongat v. Fairview
Nursing Care Ctr., Inc., 341 F. Supp. 2d 181, 188 (E.D.N.Y. 2004) (dismissing claim for unjust



                                                  2
 Case 1:21-cv-04887-BMC Document 10 Filed 09/01/21 Page 3 of 3 PageID #: 49




enrichment because “any viable claim for breach of contract would provide an adequate remedy
at law”).

Plaintiff’s fifth and sixth causes of action seek unpaid overtime wages, both as a class action
under Rule 23 and as a collective action under the FLSA. Neither claim is sufficiently pleaded to
meet the requirements of Rule 8(a). To plead a plausible overtime claim, a plaintiff must meet
the standard set by a triumvirate of Second Circuit cases: Lundy v. Catholic Health Sys. of Long
Island, Inc., 711 F.3d 106 (2d Cir. 2013); Nakahata v. N.Y.-Presbyterian Healthcare Sys., 723
F.3d 192 (2d Cir. 2013), and DeJesus v. HF Mgmt. Servs., 726 F.3d 85 (2d Cir. 2013). These
cases require a focus on a “given workweek.” A plaintiff must identify a specific week (or
weeks) in which overtime hours were worked but not properly compensated. For each such
week, a plaintiff must provide contextual facts (e.g., hours scheduled, hours worked,
compensation paid, start times, end times, and breaks) to move the claim from speculative and
theoretical to plausible. None of those details are alleged in the Complaint. ECF 1 at ¶¶ 106-118.

Finally, Plaintiff’s third and fourth claims are under state law. If the Court dismisses the federal
claims, the Court may decide in its discretion to dismiss the case under 28 U.S.C. § 1367. But
Defendants would rather the Court not exercise its discretion in that manner and permit the
parties to litigate the state law claims in this Court.

Respectfully yours,



Andrew T. Solomon




                                                  3
